Citation Nr: 0608224	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for peptic ulcer 
disease.  

2.	Entitlement to service connection for peripheral 
neuropathy.  

3.	Entitlement to service connection for osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel

INTRODUCTION

The veteran had active service from June 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action by the RO 
that denied the veteran's claims for service connection for 
peptic ulcer disease, peripheral neuropathy, and 
osteoarthritis.  In March 2006 the Board granted the 
veteran's motion to advance this case on the docket.  It is 
now before the Board for appellate consideration.  


FINDING OF FACT

Peptic ulcer disease, osteoarthritis, and peripheral 
neuropathy were not demonstrated until many years after 
service and are unrelated thereto.   


CONCLUSION OF LAW

Peptic ulcer disease, osteoarthritis, and peripheral 
neuropathy were not incurred in or aggravated by service nor 
may the inservice incurrence of peptic ulcer disease and/or 
osteoarthritis be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002);38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in December 2000 and June 2003, in 
conjunction with the Statement of the Case of May 2004, the 
VA informed the appellant of the evidence needed to 
substantiate his current claims. These letters also informed 
him of who was responsible for obtaining what evidence. In 
addition, the June 2003 letter told him to submit all 
relevant evidence and information in his possession. This 
notice substantially told him to submit relevant evidence or 
information in his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

Moreover, the Board notes that while the veteran has not been 
afforded a current VA examination of the disabilities for 
which service connection is currently sought, he has not 
submitted any competent evidence that would tend to associate 
any of the disorders for which service connection is 
currently sought with his period of military service.  Under 
these circumstances the Board concludes that a current 
medical examination would not serve any useful purpose or 
further the development of the veteran's current claims.  
Moreover, it does not otherwise appear that any relevant 
clinical evidence is available but not currently of record.  
Accordingly, the Board will now address the claims currently 
on appeal based on the evidence currently on file.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005). Service connection may be granted 
for osteoarthritis and/or peptic ulcer disease if manifested 
to a compensable degree within one year subsequent to 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002);38 C.F.R. §§ 3.307, 3.309 (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Most of the veteran's service medical records are not 
available, possibly due to a 1973 fire at the National 
Personnel Records Center in St Louis, Missouri.  The 
veteran's available service medical records contain no 
findings, complaints, or diagnoses indicative of peptic ulcer 
disease, osteoarthritis, and peripheral neuropathy.  Review 
of the post service clinical documentation in the claims 
folder fails to reveal any competent medical evidence of any 
of the disabilities for which service connection is currently 
sought until the mid 1960s, many years post service.  At that 
time the record shows treatment for peptic ulcer disease.  
There is no clinical evidence of any peripheral neuropathy or 
arthritis until the late 1070s, about 30 years subsequent to 
service.  Moreover, the record contains no medical evidence 
linking the veteran's currently diagnosed peptic ulcer 
disease, osteoarthritis, or peripheral neuropathy to service.  

Since the evidence does not demonstrate the inservice 
incurrence of any of the disabilities for which service 
connection is currently sought, and since none of these 
disabilities have been linked to service by competent medical 
evidence, service connection for peripheral neuropathy, 
peptic ulcer disease, and osteoarthritis must be denied.  

ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to service connection for osteoarthritis is 
denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


